Per Curiam:

The appeal is dismissed on the authority of § 237 (a) of the Judicial Code, as amended by the Act of February 13, 1925 (43 Stat. 936,.937), for lack of jurisdiction on the ground that the judgment sought to be reviewed is not a final one. Grays Harbor Logging Company v. Coats-Fordney Logging Company, 243 U. S. 251. Treating the papers whereon the appeal was allowed as a petition for certiorari, as required by § 237 (c) of the Judicial Code, as amended by the Act of February 13, 1925 (c. 229, 43 Stat. 936, 938), certiorari is denied.